Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 1, the recitation of “the heat source produces an amount of heat sufficient to melt at least a portion of the wax into liquid wax; the pathway is configured to move the liquid wax up through the pathway; a curved portion of the metal plate is configured to allow the liquid wax to slide towards the collecting cups; the continuous belt is configured to rotate as the liquid wax falls into the collecting cups;”; in claim 11, the recitation of “melting, by the heat source, the wax into liquid wax; moving, by convection currents in the oil, the liquid wax up through the pathway; sliding the liquid wax over a curved portion of the metal plate towards the collecting cups; rotating the continuous belt as the liquid wax falls into the collecting cups;”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 11, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 11 and their dependent claims are allowable.  The closest reference is US 3,387,396 (Smith) that discloses the fluid movement inside a Lava lamp using a heat source to melt the wax inside oil, but without the recitation noted above.  It would not have been obvious to modify Smith to come up with the claimed invention without impermissible hindsight reconstruction.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) .  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/3/2022